Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT (this “Agreement”) is entered into on May 20, 2019 and effective
as of April 1, 2019 (“Effective Date”), between Flotek Industries, Inc., a
Delaware corporation (the “Company”), and John W. Chisholm (“Employee”).

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.    Employment. The Company shall employ Employee, and Employee shall be
employed with the Company, upon the terms set forth in this Agreement for the
period beginning April 1, 2019 and ending on March 31, 2020 (the “Expiration
Date”), unless terminated earlier as set forth herein, or unless extended or
renewed by mutual written agreement of the parties hereto prior to the then
existing Expiration Date. The period during which the Employee is employed by
the Company is referred to as the “Employment Period.”

2.    Position and Duties.

(a)    Employee shall serve as Chief Executive Officer and President of the
Company and shall be responsible for such duties as may be reasonably prescribed
by the Board of Directors of the Company which are consistent with the customary
duties of such offices. Employee will report to the Board of Directors of the
Company and based in the Company’s Houston office.

(b)     Employee shall devote his reasonable best efforts and his full business
time and attention (except for permitted vacation periods, periods of illness or
other incapacity) to the business and affairs of the Company, and it shall not
be considered a violation of this Agreement for the Employee to, (a) engage in
or serve such professional, civic, trade association, charitable, community,
religious or similar types of organizations or speaking selections as the
Employee may select; (b) serve with the consent of the Board of Directors of the
Company on the boards of directors or advisory committees of any entities, or
engage in other business activities; and (c) attend to the Employee’s personal
matters and finances so long as such services and activities in (a) – (c) do not
significantly interfere with the performance of Employee’s responsibilities as
an employee of the Company.

(c)     As part of his duties, Employee shall support and assist Company to the
best of his ability in identifying and hiring his successor as Company’s new
C.E.O. and President, and shall assert his best efforts in transitioning duties
to the successor, once hired.

(d)     As partial consideration for, and as a condition of, Employee’s
employment with the Company, Employee has executed contemporaneously with the
execution of this Agreement, the Confidentiality and Restrictive Covenants
Agreement attached hereto as Exhibit A.

3.    Base Salary, Equity Award and Benefits.

(a)     Employee’s annual base salary for the Employment Period shall initially
be $550,000 (the “Base Salary”). The Base Salary shall be payable in equal
installments in



--------------------------------------------------------------------------------

accordance with the Company’s general payroll practices and shall be subject to
required withholding. Any change in Base Salary shall, subject to Section 5, be
at the sole discretion of the Compensation Committee of the Board of Directors
of the Company. During the Employment Period, Employee will be eligible to
participate in the Company’s employee benefit programs on the same basis as
other employees of the Company.

(b)     Employee shall be eligible for quarterly and annual bonuses in
accordance with the Management Incentive Plan (the “MIP”) of the Company,
pursuant to the terms of such plan and such terms as shall be established by the
Compensation Committee of the Board. The Employee’s target bonus percentage for
the 2019 MIP and 2020 MIP shall be one hundred ten percent (110%). Employee will
be eligible to participate in the Performance Unit Plan (the “PUP”) of the
Company or other equity plan for senior executives pursuant to the terms of that
plan and such terms as shall be established by the Compensation Committee of the
Board. The factor for the 2019 PUP and 2020 PUP to determine the Employee’s
award value shall be 2.25.

(c)    Promptly after the execution of this Agreement, Employee shall be granted
85,000 share of restricted Company stock, which shall vest upon Employee’s
termination of employment, or March 31, 2020, whichever is earlier.

(d)    The Company shall reimburse Employee for all reasonable expenses incurred
in the course of performing duties under this Agreement which are consistent
with the Company’s policies in effect with respect to travel, entertainment and
other business expenses pursuant to applicable Treasury Regulations.

(e)    Employee may be eligible to receive annual merit raises approved at the
discretion of the Compensation Committee of the Board of Directors of the
Company.

(f)    Employee shall be eligible for vacations in accordance with Company
policies with a minimum of five weeks’ vacation during each year in the
Employment Period.

4.    Employment Term and Termination.

(a)    The Employment Period shall continue until terminated upon the earlier of
(i) the Expiration Date of this Agreement or of any extension or renewal period;
(ii) Employee’s resignation with or without Good Reason or Employee’s death or
Disability or (iii) the termination of the Employee by the Company with or
without cause.

(b)    Employee’s employment with the Company will be “At Will,” meaning that
either Employee or the Company may terminate Employee’s employment at any time
and for any reason, with or without cause or Good Reason. The date on which the
Employee’s employment is terminated is referred herein as the “Termination
Date.” Notwithstanding any other provisions of this agreement or any other
agreement, upon termination of employment by the Company for any reason,
termination by Employee for Good Reason, and upon expiration of this Agreement
at the end of the Employment Period, Employee will receive a severance package
consistent with the terms and conditions set forth in Section 5 below.



--------------------------------------------------------------------------------

5.    Severance.

(a)    Provided that Employee has not terminated his employment without Good
Reason, and provided that Employee signs and delivers to the Company a
Confidential Severance and Release Agreement in the form set forth in Exhibit B
attached hereto and to be provided by the Company within 5 days of the
Termination Date (the “Release Agreement”) within 60 days following the
termination of Employee’s employment with the Company (such 60th day following
termination being referred to as the “Release Date”) and does not revoke such
signed Release Agreement pursuant to the terms thereof, Employee, upon
termination of employment prior to or upon the expiration of the Employment
Period (which must qualify as a “Separation from Service” within the meaning of
Section 409A of the Code to the extent applicable), shall be entitled to receive
severance compensation equal to the following:

(i)    The sum of $3,612,000, which shall be payable in twenty-four (24) monthly
installments equal to one-twenty-fourth of such severance compensation, subject
to required withholding, with the first payment made on the last day of the
month in which the Release Date falls, and subsequent payments on the last day
of each of the next twenty-three (23) full calendar months following the Release
Date.”

(ii)    if the Employee timely and properly elects health continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Company shall reimburse the Employee for the monthly COBRA premium paid by the
Employee for Employee and Employee’s dependents who were covered under the
Company’s health plan immediately preceding the Date of Termination. The
reimbursement under Section 5(a)(2) shall be paid to the Employee prior to the
last day of the month immediately following the month in which the Executive
timely remits the premium payment, and the Employee shall be eligible to receive
such reimbursement until the earliest of: (i) the 12-month anniversary of the
Date of Termination; (ii) the date the Employee (or Employee’s dependents, if
applicable) is no longer eligible to receive COBRA continuation coverage; and
(iii) the date on which the Employee receives coverage from another employer or
other source.

(iii)    The time vested portion of the 2019 PUP, which equals 123,750 shares.
Any decision by the Company to vest shares under the 2018 PUP in the event of
early termination, shall be made by the full Board.

(iv)    Any benefits earned for quarterly or annual bonuses under the MIP, but
not yet paid as of the termination date.

(c)    Employee shall receive none of the severance compensation outlined in
Sections 5(a)(i) and 5(a)(ii), if Employee resigns without Good Reason, but
Employee shall be entitled to receive: (i) Employee’s Base Salary earned and
payable through the Termination Date; (ii) any accrued but unused vacation/time
off to the extent required under applicable law; (iii) reimbursement for all
incurred but unreimbursed expenses to the extent Employee is entitled to be
reimbursed; and (iv) any other earned but unpaid compensation, if applicable, as
of the Termination Date.



--------------------------------------------------------------------------------

(d)    For purposes of this Agreement, the following terms shall have the
meanings set forth below:

“Disability” shall have the meaning assigned to such term in Section 22(e)(3) of
the Internal Revenue Code of 1986, as amended (the “Code”).

“Good Reason” shall exist upon the occurrence of one of the following Company
actions (unless Employee consents in writing to such action(s)): (i) a material
reduction of the Employee’s base salary and employee benefits to which the
Employee was entitled immediately prior to such reduction, (ii) a material
reduction in the duties, authority or responsibilities relative to the
Employee’s duties, authority or responsibilities as in effect immediately prior
to such reduction, or (iii) the relocation of the Employee to a facility or a
location more than fifty (50) miles from the Employee’s then present location;
provided, however, that in all cases (A) Employee must provide the Company with
written notice of the occurrence of such action(s) described under (i), (ii) or
(iii) above within 60 days of the initial occurrence of such action(s) and of
his intent to terminate employment based on such action(s), (B) the written
notice must describe the event constituting Good Reason in reasonable detail,
(C) the Company shall have 30 days from the date that such written notice is
received by the Company in which to cure such action(s), and (D) any termination
of employment for Good Reason must take place within the six-month period
following the initial occurrence of the Good Reason event.

6.    Section 409A. Notwithstanding anything herein to the contrary, to the
extent required to comply with Section 409A of the Code (“Section 409A”), (i)
each reimbursement or in-kind benefit provided under this Agreement shall be
provided in a manner and at a time that complies with Section 409A; (ii) if at
the time of Employee’s termination of employment with the Company, Employee is a
“specified employee” within the meaning of Section 409A, any payments and/or
benefits provided under this Agreement that constitute “nonqualified deferred
compensation” subject to Section 409A that are provided to Employee or for
Employee’s benefit on account of his separation from service shall not be
provided until the first payroll date to occur following the six-month
anniversary of Employee’s termination date (“Specified Employee Payment Date”),
and the aggregate amount of any payments that would otherwise have been made to
Employee during such six-month period shall be paid in a lump sum to Employee on
the Specified Employee Payment Date without interest and, thereafter, any
remaining payments shall be paid without delay in accordance with their original
schedule; (iii) a termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination also constitutes a “Separation from Service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment,” “separation from
service” or like terms shall mean Separation from Service;, and (iv) each
payment identified in Section 5(a)(i)-(ii), including each separate installment
payment identified thereunder, will be considered a separate payment for
purposes of Section 409A. Terms defined in the Agreement will have the meanings
given such terms under Section 409A if and to the extent required to comply with
Section 409A. Notwithstanding any other provision in the Agreement, the Company
and Employee will cooperate in good faith to amend or modify the Agreement so
that the payments under this Agreement qualify for exemption from or comply with
Code Section 409A; provided, however, that the Company makes no representations
that the payments under the Agreement shall be exempt from or comply with
Section 409A of the Code and any such taxes shall be the responsibility of the
Employee.



--------------------------------------------------------------------------------

7.    Parachute Payments.

(a)    Notwithstanding anything contained in this Agreement to the contrary,
(i) to the extent that any payment, benefit or distribution of any type to or
for the Employee by the Company, any affiliate of the Company, any person or
entity (referred to herein as a “Person”) who acquires ownership or effective
control of the Company or ownership of a substantial portion of the Company’s
assets (within the meaning of Section 280G of Internal Revenue Code of 1986 (the
“Code”), as amended, and the regulations and other guidance issued thereunder),
or any affiliate of such Person, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“Payments”) constitute “parachute payments” (within the meaning of Section 280G
of the Code), and if (ii) such Payments would result in the imposition of an
excise tax under Section 4999 of the Code (the “Excise Tax”), then such Payments
shall be reduced (but not below zero) if and to the extent necessary so that no
Payments to be made or benefit to be provided to the Employee shall be subject
to the Excise Tax. If the Payments are so reduced, the Company shall reduce or
eliminate the Payments (A) by first reducing or eliminating the portion of the
Payments which are not payable in cash (other than that portion of the Payments
subject to clause (C) hereof), (B) then by reducing or eliminating cash payments
(other than that portion of the Payments subject to clause (C) hereof) and
(C) then by reducing or eliminating the portion of the Payments (whether payable
in cash or not payable in cash) to which Treasury Regulation § 1.280G-1 Q/A
24(c) (or any successor thereto) applies, in each case in reverse order
beginning with payments or benefits which are to be paid the latest in time.

(b)    It is possible that after the determinations and selections made pursuant
to this Section 7 Employee will receive 280G benefits that are, in the
aggregate, more than the amount provided under this Section 7 (hereafter
referred to as an “Excess Payment”). If it is established, pursuant to a final
determination of a court or an Internal Revenue Service proceeding that has been
finally and conclusively resolved, that an Excess Payment has been made, then
Employee shall promptly pay an amount equal to the Excess Payment to the
Company, together with interest on such amount at the applicable federal rate
(as defined in and under Section 1274(d) of the Code) from the date of
Employee’s receipt of such Excess Payment until the date of such payment.

8.    Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by a nationally recognized overnight
delivery service, or mailed by first class mail, return receipt requested, to
the recipient at the address below indicated:

Notices to Employee:

John W. Chisholm

40 Buttonbrush Court

Spring, TX 77380



--------------------------------------------------------------------------------

Notices to the Company:

Flotek Industries, Inc.

Attn: General Counsel

10603 W. Sam Houston Pkwy. N., Suite 300

Houston, TX 77043

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or, if sent by first class mail, three (3) days after so mailed.

9.    Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

10.    Employee’s Attorney Fees. Company shall pay the reasonable attorney fees
incurred by Employee to obtain advice regarding his employment with the Company
and in reviewing and negotiating the terms of this Agreement, in an amount up to
$20,000.

11.    Complete Agreement. Except with respect to the aforementioned
Confidentiality and Restrictive Covenants Agreement between the Company and the
Employee, this Agreement embodies with respect to the subject matter hereof the
complete agreement and understanding among the parties and supersedes and
preempts with respect to the subject matter hereof any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way.

12.    Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.

13.    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Employee, the Company and their respective
heirs, successors and assigns, except that Employee may not assign his rights or
delegate his obligations hereunder without the prior written consent of the
Company except by operation of law to Employee’s estate upon the death of
Employee.

14.    Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Texas, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Texas or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of Texas.



--------------------------------------------------------------------------------

15.    Consent to Personal Jurisdiction. Any suit, action or other proceeding
arising out of or based upon this Agreement and any other agreement with the
Company which is not subject to the arbitration provisions of Section 13, shall
be brought in a court in the State of Texas. -

16.    Arbitration and Equitable Remedies. The parties agree that any dispute or
controversy arising out of or relating to any interpretation, construction,
performance or breach of this Agreement, shall be settled by arbitration to be
held in Houston, Texas, in accordance with the rules then in effect of the
American Arbitration Association, provided however, the parties will be entitled
to full and liberal evidentiary discovery in accordance with the rules governing
civil litigation in courts of the same jurisdiction. The arbitrator may grant
injunctions or other relief in such dispute or controversy. The decision of the
arbitrator shall be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction. The Company shall pay the legal costs and expenses of such
arbitration; however, the prevailing party shall be entitled to recover from the
non-prevailing party all reasonable legal costs and expenses incurred including
time of law firm staff, court costs, attorneys’ fees, and all other related
expenses incurred in such arbitration.

17.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Employee, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of such
provision or any other provision of this Agreement.

18.    Withholding. All compensation, payments and benefits provided for herein
shall be subject to all applicable taxes and withholdings.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

FLOTEK INDUSTRIES, INC. By:  

/s/Elizabeth T. Wilkinson

Name:  

Elizabeth T. Wilkinson

Title:  

Chief Financial Officer

Date of Signature:  

5-20-19

 

/s/John W. Chisholm

John W. Chisholm Date of Signature:  

5/20/19

 

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT